Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Piezoelectric pump housing and terminal arrangement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuka (JP2000287468A).
Claim 1:  Suzuka discloses a pump (Figs. 1-5) comprising a pump housing (one of 4/6) having a pump chamber; a vibrating plate (8) having a first major surface and facing the pump chamber; a driving element (10) provided on the first major surface and vibrating the vibrating plate; and a power-feeding plate (4) including a first conductive portion (16a/14a) a part of which is exposed to an outside from the pump housing, and a second conductive portion (16b) electrically insulated from the first conductive portion, wherein the driving element has a first surface facing the first major surface (Fig. 2); and a second surface positioned on a side farther from the first major surface (Fig. 2), wherein the first conductive portion includes a first outer terminal part (16a) positioned outside the pump housing; a first connecting terminal part (note base of 14a connecting with 10) electrically connected to the second surface of the driving element (Fig. 2); and a first coupling part (14a) coupling the first outer terminal part and the first connecting terminal part to each other, and wherein the second conductive portion includes a second outer terminal part (16b) positioned outside the pump housing; and a second connecting terminal part (12a/12b or, as seen in Fig. 3, the connected end of 14b upon 8) electrically connected to the second outer terminal part and to the first surface of - 44 -the driving element (via 8).
Claim 2:  Suzuka further discloses that the power-feeding plate includes a holding portion holding both the first conductive portion and the second conductive portion (note holding portion of right side of 4 in Figures 1-5).
Claim 7:  Suzuka further discloses that the second conductive portion includes an exposed part (note soldered exposed part in Fig. 3 at end of and along 14b) and is electrically continuous with the first major surface of the vibrating plate by being in contact with the first major surface (Fig. 3).
Claim 8:  Suzuka further discloses that the power-feeding plate includes a holding portion holding both the first conductive portion and the second conductive portion (note holding portion of right side of 4 in Figures 1-5), and wherein the exposed part (note portion of 14b within right side of 4) is surrounded by the holding portion in plan view (Fig. 3).
Claim 9: Suzuka further discloses that the exposed part is one of a plurality of exposed parts (note exposed bulged soldered end of 14b as well as the exposed connecting wire in Fig. 3).
Claim 10: Suzuka further discloses that the first outer terminal part and the second outer terminal part are provided in one plane (see Fig. 1).
Claim 11: Suzuka further discloses a reinforcing plate (note one of 12b or 20b) provided on the power-feeding plate on a side farther from the vibrating plate.  
Claim 17:  Suzuka further discloses that the first outer terminal part and the second outer terminal part are provided in one plane (see Fig. 1).  

Allowable Subject Matter
Claims 3-6, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art of record further discloses or reasonably teaches in combination that the second conductive portion includes a second coupling part coupling the second outer terminal part and the second connecting terminal part to each other; however, the prior art of record does not further disclose or reasonably teach in combination that each of the first coupling part and the second coupling part includes a portion extending along an outer periphery of the holding portion.  
Regarding claim 12, the prior art of record further discloses or reasonably teaches in combination a reinforcing plate provided on the power-feeding plate on a side farther from the vibrating plate and the power-feeding plate includes a holding portion holding both the first conductive portion and the second conductive portion; however, the prior art of record does not further disclose or reasonably teach in combination that a difference in a coefficient of linear expansion between the reinforcing plate and the holding portion is in a range of 20% to 500% from a difference in a coefficient of linear expansion between the vibrating plate and the holding portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746